Title: From Benjamin Franklin to Joseph Smith, 6 February 1772
From: Franklin, Benjamin
To: Smith, Joseph


[London, Feb. 6, 1772]
The Parliament has open’d with a Calm in Politics, which seems to promise a quiet Session, the Opposition appearing to be in a very Declining Way. There is not Talk of any Purpose to meddle with American Affairs, either by repealing the Present Duties or adding new ones. A Peace between the Turks and Russians is supposed to be nearly concluded, and no present Probability of any new Rupture in Europe. So that it is to be hoped we may have a few years Quiet, and the Publick Debt be thereby lessened.
The Royal Family is at present in great Affliction. The dangerous Illness of the Duke of Gloucester, the imprudent Marriage of his Brother, the daily expected Death of the King’s Mother and above all the Revolution in Denmark attended with the Imprisonment of his Sister, are such an Accumulation of Distress, that all good Subjects commiserate their Sovereign.
I was much concerned to hear of a Misunderstanding between the Assembly and Governor, I hope it is amicably settled before this time, and that Harmony restored which has been so much to the Credit of your Province.
I am inform’d that it is proper I should impower some Person to receive for me the annual Allowance made by the Assembly to their Agent. I beg leave to request you would take this Trouble in my Behalf, which I shall acknowledge as a Favour, desiring you would retain in your Hands what you receive, till you hear farther from me.
If in any thing I can serve you here, it will be a Pleasure to me to receive and execute your Commands: being, with great Esteem Sir, Your most obedient humble Servant,
B. Franklin.
